         Case 5:19-cv-00326-DPM Document 15 Filed 06/16/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

RODNEY W. RAYBURN
ADC #165952                                                   PETITIONER

v.                          No. 5:19-cv-326-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                             RESPONDENT

                                JUDGMENT
     Rayburn's petition is dismissed with prejudice.



                                                      y
                                    D .P. Marshall Jr.
                                    United States District Judge
